                                                                                      Case 2:18-cv-00036-JCM-DJA Document 187 Filed 10/09/20 Page 1 of 4



                                                                                  1   Adam P. Segal, Esq., Nevada Bar No. 6120
                                                                                      Bryce C. Loveland, Esq., Nevada Bar No. 10132
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3
                                                                                      Las Vegas, NV 89106-4614
                                                                                  4   Telephone: 702.382.2101
                                                                                      Facsimile: 702.382.8135
                                                                                  5   Email: asegal@bhfs.com
                                                                                             bcloveland@bhfs.com
                                                                                  6

                                                                                  7   Attorneys for Plaintiff Board of Trustees of the
                                                                                      Southern Nevada Joint Management and Culinary and
                                                                                  8   Bartenders Training Fund dba Culinary Academy of
                                                                                      Las Vegas
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10                                 UNITED STATES DISTRICT COURT

                                                                                 11                                        DISTRICT OF NEVADA
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13   Board of Trustees of the Southern Nevada         CASE NO.: 2:18-cv-00036-JCM-DJA
                                                                                      Joint Management and Culinary and
                                                                                 14   Bartenders Training Fund dba Culinary
                                                                                      Academy of Las Vegas,
                                                                                 15
                                                                                                        Plaintiff,
                                                                                 16   v.                                               STIPULATION AND PROPOSED ORDER
                                                                                                                                       TO STAY PROCEEDINGS PENDING
                                                                                 17   Christopher Fava, an individual; Jaime           MEDITATION
                                                                                      Monardes, an individual; Eclipse Theater
                                                                                 18   LLC, a Nevada limited liability company;         [FIRST REQUEST]
                                                                                      Eclipse Theater Las Vegas, Limited
                                                                                 19
                                                                                      Partnership, a Delaware Limited
                                                                                 20   Partnership; 21 Greens Inc, a Nevada
                                                                                      corporation; Federal Insurance Company,
                                                                                 21   an Indiana corporation; HKM Productions
                                                                                      Inc., a Nevada corporation,
                                                                                 22
                                                                                                           Defendants.
                                                                                 23

                                                                                 24              Plaintiff, the Board of Trustees of the Southern Nevada Joint Management and Culinary
                                                                                 25   and Bartenders Training Fund dba Culinary Academy of Las Vegas (“CALV”), Defendant
                                                                                 26   Christopher Fava (“Fava”) and Defendant Jaime Monardes (“Monardes”) (collectively, the
                                                                                 27   “Parties”), by and through their counsel of record, hereby stipulate and request an Order staying
                                                                                 28
                                                                                                                                       1
                                                                                      21677285
                                                                                      Case 2:18-cv-00036-JCM-DJA Document 187 Filed 10/09/20 Page 2 of 4



                                                                                  1   all proceedings in this matter to accommodate the Parties’ attempt to resolve this dispute through

                                                                                  2   mediation.

                                                                                  3              On October 25, 2019, the Parties filed motions for summary judgment regarding CALV’s

                                                                                  4   claims of fiduciary breach under the Employee Retirement Income Security Act of 1974. See ECF

                                                                                  5   Nos. 122-125. On July 15, 2020, the Court issued an order addressing the Parties’ dispositive

                                                                                  6   motions. ECF No. 172. On July 27, 2020, the Court signed an order effectuating the Parties’ Joint

                                                                                  7   Stipulation to Extend the Deadline to File a Pretrial Order, and staying this matter until 30 days

                                                                                  8   after this Court resolved CALV’s Motion for Relief pursuant to Federal Rule of Civil Procedure

                                                                                  9   60 (the “Motion for Relief”). See ECF No. 174. Not long after that Order was signed, CALV filed
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   its Motion for Relief. See ECF No. 175. Both Fava and Monardes filed their own counter-

                                                                                 11   motions to CALV’s Motion for Relief. See ECF No. 177; ECF No. 181. Under the July 27,
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12   2020, Order, the time to file a Pretrial Order is currently stayed until 30 days after
                                                      702.382.2101




                                                                                 13   CALV’s Motion for Reconsideration is resolved by this Court. See ECF No. 174.

                                                                                 14              The Parties have recently agreed to attempt to resolve this matter in mediation conducted

                                                                                 15   by the Honorable Philip M. Pro, retired U.S. District Court Judge. The Parties believe that

                                                                                 16   mediation could possibly lead to an amicable resolution of this matter. The Parties therefore

                                                                                 17   ask this Court to issue an order staying all proceedings in this case until after the parties

                                                                                 18   have concluded mediation before the Honorable Philip M. Pro.

                                                                                 19              The Parties agree that if no resolution is achieved at the mediation, the Parties shall file

                                                                                 20   a status report within fourteen (14) days after the conclusion of the mediation to inform the

                                                                                 21   Court. The Parties further agree to provide a status report to the Court on January 8, 2020, if

                                                                                 22   they have not done so prior to that date, to inform the Court on the status of the meditation.

                                                                                 23              The Parties also agree that if they do not achieve resolution through mediation, the Court’s

                                                                                 24   previous Order to Extend the Deadline to File a Pretrial Order will continue to be in effect. See

                                                                                 25   ECF No. 174.

                                                                                 26

                                                                                 27
                                                                                 28

                                                                                                                                          2
                                                                                      21677285
                                                                                      Case 2:18-cv-00036-JCM-DJA Document 187 Filed 10/09/20 Page 3 of 4



                                                                                  1              The Parties’ joint request to stay these proceedings is not sought for any improper purpose

                                                                                  2   of delay or to prejudice the Parties, but to allow the Parties to attempt to effectively and fairly

                                                                                  3   resolve this dispute in mediation while preserving the Parties’ and this Court’s resources.

                                                                                  4   BROWNSTEIN HYATT FARBER                                 KUNG & BROWN
                                                                                  5   SCHRECK, LLP

                                                                                  6   /s/ Bryce C. Loveland                                   /s/ Annie J. Kung
                                                                                      Adam P. Segal, Esq.                                     Annie J. Kung, Esq.
                                                                                  7   Nevada Bar No. 6120                                     Nevada Bar No. 7052
                                                                                      Bryce C. Loveland, Esq.                                 Brandy Brown, Esq.
                                                                                  8
                                                                                      Nevada Bar No. 10132                                    Nevada Bar No. 9987
                                                                                  9   100 North City Parkway, Suite 1600                      214 South Maryland Parkway
                                                                                      Las Vegas, NV 89106-4614                                Las Vegas, Nevada 89101
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Telephone: 702.382.2101                                 Telephone: (702) 382-0883
                                                                                      Facsimile: 702.382.8135                                 Facsimile: (702) 382-2720
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                      Attorneys for Plaintiff                                 Attorney for Defendant Jaime Monardes
                                                                                 12
                                                      702.382.2101




                                                                                 13                                                           Dated: October 6, 2020.
                                                                                      Dated: October 6, 2020.
                                                                                 14

                                                                                 15   GORDON REES SCULLY MASUKHANI
                                                                                      LLP
                                                                                 16
                                                                                      /s/ Robert S. Larsen
                                                                                 17   ROBERT S. LARSEN, ESQ
                                                                                      DAVID T. GLUTH, II, ESQ.
                                                                                 18   300 So. 4th Street, Suite 1550
                                                                                      Las Vegas, NV 89101
                                                                                 19   Telephone: (702) 577-9301
                                                                                      Facsimile: (702) 255-2858
                                                                                 20

                                                                                 21   Attorneys for Defendant Christopher Fava
                                                                                      Dated: October 6, 2020.
                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28

                                                                                                                                          3
                                                                                      21677285
                                                                                      Case 2:18-cv-00036-JCM-DJA Document 187 Filed 10/09/20 Page 4 of 4



                                                                                  1                                                  ORDER
                                                                                  2              IT IS ORDERED that all proceedings in this case are stayed until after the parties have
                                                                                  3   concluded mediation, subject to the following requirements:
                                                                                  4              1.     If no resolution is achieved at the mediation, the Parties shall file a status report
                                                                                  5   within fourteen (14) days after the conclusion of the mediation to inform the Court;
                                                                                  6              2.     The Parties shall provide a status report to the Court on January 4, 2020, if they
                                                                                  7   have not done so prior to that date, to inform the Court on the status of the meditation; and
                                                                                  8              3.     If the Parties do not achieve resolution through mediation, the Court’s previous
                                                                                  9   Order to Extend the Deadline to File a Pretrial Order will continue to be in effect. See ECF No.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   174.
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                                                               ________________________________________________
                                                                                 12
                                                                                                                               UNITED STATES DISTRICT JUDGE
                                                      702.382.2101




                                                                                 13
                                                                                                                                        October 9, 2020
                                                                                                                               DATED: _______________________________________
                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28

                                                                                                                                          4
                                                                                      21677285
